              Case 3:19-cr-00676-WHO Document 15 Filed 01/13/20 Page 1 of 3



 1   Gina Tennen, Esq, SBN 243486
 2
     LibertyBell Law Group, PC
     20350 Ventura Blvd., Suite 230
 3   Woodland Hills, CA 91364
     GinaTennen@libertybelllaw.com
 4
     Telephone: (818) 563-2355
 5
     Facsimile: (818) 450-0466

 6
     Attorney for Defendant
 7   Anthony Francis Faulk
 8
                               UNITED STATES DISTRICT COURT
 9
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
      UNITED STATES OF AMERICA,                  )   CASE NO: 3:19-CR-00676
12                                               )
                   Plaintiff,                    )   NOTICE OF APPEARANCE OF
13    v.                                         )   ATTORNEY GINA TENNEN, ESQ.
14
                                                 )
                                                 )
15    ANTHONY FRANCIS FAULK,                     )
                                                 )
16                 Defendant.                    )
17
                                                 )

18   TO THE HONORABLE DISTRICT JUDGE, UNITED STATES DISTRICT COURT
     JUDGE; THE UNITED STATES ATTORNEY'S OFFICE FOR THE NORTHERN
19
     DISTRICT OF CALIFORNIA; AND ALL PARTIES ENTITLED TO NOTICE:
20
            PLEASE TAKE NOTICE that Gina Tennen, Esq., from LibertyBell Law Group, PC,
21

22
     20350 Ventura Blvd., Suite 230, Woodland Hills, CA 91364, hereby enters her appearance as

23   counsel in the above referenced case on behalf of Defendant Anthony Faulk. All Pleadings and
24   other papers served on Defendant should also be directed to the attention of Gina Tennen at:
25
                                       LibertyBell Law Group, PC
26                                   20350 Ventura Blvd., Suite 230
                                       Woodland Hills, CA 91364
27
                                       Telephone# 818-563-2355
28                                        Fax# 818-450-0466


                                                     1
             Case 3:19-cr-00676-WHO Document 15 Filed 01/13/20 Page 2 of 3



1    Date: January 13, 2020             RESPECTFULLY SUBMITTED,
 2

3
                                            /s/Gina Tennen
4                                        Gina Tennen, Esq, SBN 243486
                                        LibertyBell Law Group, PC
5                                       20350 Ventura Blvd., Suite 230
                                        Woodland Hills, CA 91364
6
                                        GinaTennen@libertybelllaw.com
7                                       Telephone: (818) 563-2355
                                        Facsimile: (818) 450-0466
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                          2
             Case 3:19-cr-00676-WHO Document 15 Filed 01/13/20 Page 3 of 3



 1

 2
                                     CERTIFICATE OF SERVICE

 3          I, Gina Tennen, am a citizen of the United States and am at least 18 years of age. My
 4
     business address is 20350 Ventura Blvd., Suite 230 Woodland Hills, CA 91364. I am not a
 5
     party to the above-entitled action. I hereby certify that on January 13, 2020, I have caused
 6
     service of the NOTICE OF APPEARANCE OF ATTORNEY GINA TENNEN on the
 7

 8   parties listed on ECF by electronically filing the foregoing with the Clerk of the District Court

 9   using its ECF System, which electronically notifies them.
10
            I declare under penalty of perjury that the foregoing is true and correct Executed on,
11
     January 13, 2020.
12
     Date: January 13, 2020                              RESPECTFULLY SUBMITTED,
13

14                                                         /s/Gina Tennen
                                                          Gina Tennen
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                     3
